TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
MANDI CARR, ) Docket No. 2017-03-1526
Employee, )
V. )
VACASA TENNESSEE, LLC, ) State File No. 49648-2017
Employer, )
And )
AMGUARD INSURANCE ) Judge Lisa A. Lowe
COMPANY,
Carrier. )

 

COMPENSATION HEARING ORDER DENYING BENEFITS

 

The Court held a Compensation Hearing on February 24, 2021. Ms. Carr sustained
a pre-existing back injury in 2016 and an alleged work-related back injury on July 4, 2017.
The issues are whether: (1) Ms. Carr’s aggravation of her prior back condition arose out of
and in the course and scope of her employment; (2) her aggravation was permanent; and
(3) she is entitled to permanent disability benefits.

For the reasons below, the Court holds that Ms. Carr showed by a preponderance of
the evidence that she sustained an aggravation injury primarily arising out of and in the
course and scope of her employment. However, the Court holds that the aggravation was
not permanent because she returned to her baseline condition. Therefore, she is not entitled
to permanent disability benefits.

History of Claim

Vacasa Tennessee, LLC is a real estate and rental company. Ms. Carr worked for
Vacasa as a part-time housekeeper, cleaning vacation cabins in Sevierville.

Ms. Carr testified that on July 4, 2017, she was cleaning a cabin and injured her low
back picking up a bag of dirty linens. Vacasa accepted the claim and provided medical
treatment from orthopedic specialist Dr. Bruce Fry.
Dr. Fry had treated Ms. Carr for back complaints in 2016, and her 2016 MRI
revealed a disc protrusion at L4-5. After the work injury, Dr. Fry requested an updated
MRI for comparison, which revealed “a very large central and right paracentral disc
herniation at L4-5.” Dr. Fry administered epidural injections before referring Ms. Carr to
a spine surgeon for consideration of surgery.

When Ms. Carr saw spine surgeon Dr. Patrick Bolt, she reported that she had no
prior history of low-back injury. Therefore, Dr. Bolt was not aware of her 2016 MRI. He
did not review the actual 2017 MRI scan but did review the radiologist’s report detailing
the L4-5 disc herniation. He found that Ms. Carr’s herniated disc is more than 50% related
to her work injury but decided she did not need surgery. However, Dr. Bolt ordered a new
MRI to rule out any changes and an EMG. The June 2018 MRI showed that Ms. Carr’s
L4-5 herniation had improved, and the EMG showed no abnormalities. A repeat 2019 MRI
was similar to the one in 2018, and a repeat EMG was again normal.

Dr. Bolt placed Ms. Carr at maximum medical improvement on November 19, 2019,
and assigned permanent impairment of 9%, and work restrictions of limited lifting of ten
pounds frequently, twenty pounds occasionally, and alternating sitting/standing. After
being made aware of Ms. Carr’s prior back complaints and reviewing past medical records,
Dr. Bolt testified that Ms. Carr’s post-work injury symptoms were comparable to her 2016
symptoms, and he conceded that Ms. Carr would’ ve likely had an impairment rating of 5%
due to her pre-existing back condition.

Vacasa hired Dr. Thomas Koenig to perform a record review. He was the only
board- certified physician to review the actual MRI scans. Dr. Koenig acknowledged a
change in Ms. Carr’s 2017 MRI, but he stated that “radiographically it appears that the
altered/worsened pathology in 2017 returned to its baseline level of protrusion by June 2,
2018.” He noted that several attempts were made to confirm Ms. Carr’s subjective
radicular symptoms, but all EMG results were normal. Dr. Koenig found that the work
injury merely resulted in a temporary exacerbation of Ms. Carr’s pre-existing back
condition with a return to baseline. He noted no permanent change attributable to the work
injury. Finally, Dr. Koenig stated that he would assign the same restrictions to Ms. Carr
both before and after the work injury.

Ms. Carr underwent a vocational assessment with Michael Galloway. Ms. Carr
reported that her daughter drove for part of the trip to the evaluation, and that she
experienced increased back and hip pain riding in the car to his office. He testified that
considering Ms. Carr’s age, education, work history, lack of transferrable skills in the labor
market and Dr. Bolt’s restrictions, she is 100% vocationally disabled.

At the Compensation Hearing, Ms. Carr asserted that she is permanently and totally
disabled. She testified that she has not worked since her injury and is unable to do so. She
stated that she has good days and bad. On good days, she tries to do chores around her

2
home and move around. On bad days, she lies in bed. Defense counsel asked Ms. Carr
about frequent trips to Chattanooga, and she replied that she went there to avoid her
husband, who was occasionally abusive toward her.! She said she would pull over at gas
stations or rest areas to stand up and stretch to make the trips bearable.

Vacasa countered that Ms. Carr is not permanently and totally disabled because
there was no anatomic change in her condition. It agreed the work injury resulted in a
temporary anatomic change, but her condition returned to the baseline reflected in the 2016
MRI. Vacasa further argued that the Court should discredit Ms. Carr’s testimony and the
information she reported to Dr. Bolt and Mr. Galloway due to lack of credibility. Vacasa
stated that they based their restrictions and vocational opinion on inaccurate information
from Ms. Carr, so she is not permanently and totally disabled.

Findings of Fact and Conclusions of Law

At a Compensation Hearing, Ms. Carr must prove by a preponderance of the
evidence that she is entitled to the requested benefits. Willis v. All Staff, 2015 TN Wrk.
Comp. App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-
239(c)(6) (2020).

Based on the uncontroverted proof, the Court finds Ms. Carr sustained an
aggravation of her pre-existing back condition arising primarily out of and in the course
and scope of her employment on July 4. 2017. See Tenn. Code Ann. § 50-6-102(14)(A).

Therefore, the Court turns to her entitlement to permanent disability benefits.

To recover permanent disability benefits for the aggravation of a pre-existing
condition, the aggravation must be permanent and not the normal or expected progress of
the condition. See Milligan v. Ten-State, Inc., No. 02S1-9612-CV-00110, 1998 Tenn.
LEXIS 69, at *5 (Tenn. Workers’ Comp. Panel Feb. 20, 1998).

The Court faces conflicting medical opinions from Dr. Bolt and Dr. Koenig. A trial
judge “has the discretion to conclude that the opinion of one expert should be accepted
over that of another expert.” Reagan v. Tennplasco, No. M2005-02020-WC-R3-CV, 2006
Tenn. LEXIS 1209, at *10 (Tenn. Workers’ Comp. Panel Dec. 27, 2006). As stated by the
Tennessee Supreme Court, “[w]Jhen faced . .. with conflicting medical testimony . . . it is
within the discretion of the trial judge to conclude that the opinion of certain experts should
be accepted over that of other experts and that it contains the more probable explanation.”
Thomas y. Aetna Life and Cas. Co., 812 S.W.2d 278, 283 (Tenn. 1991) (Gnternal quotation
marks omitted).

 

'Ms. Carr’s bank records document her hotel stays in Chattanooga. The Court will address some of those
visits and how they coincided with her medical treatment in more detail below.

3
Dr. Bolt was not aware of Ms. Carr’s pre-existing back condition because she
reported to him that she had no prior history of back complaints, which was not true. He
assigned permanent restrictions based on Ms. Carr’s presentation of symptoms, and Mr.
Galloway assessed her 100% vocationally disabled because of those restrictions and Ms.
Carr’s presentation of her condition. However, the Court finds Ms. Carr’s frequent trips to
Chattanooga, although not a direct violation of her restrictions, show that she was not
completely forthright with her physicians or Mr. Gallaway about her condition.

Dr. Fry’s records reveal many trips. Ms. Carr traveled to Chattanooga on August 7,
2017, and told Dr. Fry on August 14 that driving is an aggravating factor for her symptoms.
She returned to Chattanooga on September 26 and told Dr. Fry on September 29 that her
symptoms occur constantly with intermittent worsening. Ms. Carr had an epidural
injection on October 26 and traveled to Chattanooga on October 28. On November 9, Ms.
Carr told Dr. Fry that she was having trouble sleeping, couldn’t find a comfortable position,
and was quite miserable with pain, but she went to Chattanooga just three days later.
Likewise, on January 29, 2018, Ms. Carr underwent a steroid injection and traveled to
Chattanooga the next day. Then on February 12, Ms. Carr reported more numbness and
tingling in her left foot and said she felt unsteady due to increased pain—yet she was in
Chattanooga on February 3-4, and traveled there again on February 17.

Dr. Bolt’s records show a similar pattern. On May 15, Ms. Carr told Dr. Bolt that
her pain had worsened over the prior six months; yet she made 14 trips to Chattanooga
during that time and went again four days after this appointment. On October 3, Ms. Carr
told Dr. Bolt that her back and leg pain interfered with everything and reported worsening
radiculopathy—yet she took four trips to Chattanooga the month before. On November 14,
Ms. Carr reported persistent back, right buttock, and right groin pain but took three trips to
Chattanooga the month prior. Ms. Carr went to Chattanooga five days before her January
25, 2018 MRI. On February 26, Ms. Carr went to get the results of her MRI, and she had
been to Chattanooga three times in the prior three weeks. On August 22, Ms. Carr received
a right-hip injection and went to Chattanooga three days later.

On August 29, Ms. Carr told her hip doctor that she had pain shooting down her
right leg to her toe and had been in Chattanooga four days earlier. Ms. Carr went to
Chattanooga the day before her October 2 MRI.

On October 23, Ms. Carr told Dr. Bolt she had low-back pain and right-foot
numbness; yet she had been in Chattanooga the day before that, and on October 8 and 15.
Ms. Carr was in Chattanooga the day before her October 30 EMG. On November 19, even
though her EMG did not reveal any nerve damage, Ms. Carr reported ongoing pain in her
back and leg and went to Chattanooga the next day.

Finally, Dr. Galloway evaluated Ms. Carr on February 25, 2020, and Ms. Carr
reported that her daughter had to help her drive from Sevierville to Knoxville and that the

4
ride increased her back and hip pain. However, her bank records reflect charges at a
Chattanooga gas station on February 23, a Super 8 motel in Chattanooga on February 24,
and a Hilton Hotel in Chattanooga on February 25.

Any one of these instances alone or even a few would not be concerning. However,
comparing the frequency of these Chattanooga trips with Ms. Carr’s report of her
symptoms and condition raises credibility issues. As does the fact that Ms. Carr told Dr.
Bolt she had no prior history of back problems, because that was not true. Simply put, the
Court did not find Ms. Carr credible.

In comparing the medical opinions, Dr. Bolt was not aware of Ms. Carr’s prior back
condition while treating her, but Dr. Koenig reviewed her pre- and post-work injury
records. Dr. Koenig also independently reviewed all the MRI scans, while Dr. Bolt relied
on the radiology reports. Dr. Koenig acknowledged the 2017 worsening at Ms. Carr’s L4-
5 level but noted that she returned to her 2016 baseline condition by 2018 with no
permanent anatomic change. After learning about Ms. Carr’s prior back problems, Dr. Bolt
acknowledged that her symptoms after the work injury were comparable to those from her
2016 condition. Dr. Bolt testified that he relied on the history provided by Ms. Carr in
forming his opinions. However, the EMG tests found no nerve damage to support her
subjective radicular complaints. For these reasons, the Court credits Dr. Koenig’s
testimony over Dr. Bolt’s.

The Court holds Ms. Carr’s work injury caused a temporary aggravation of her pre-
existing condition, but since she returned to her baseline condition, the aggravation was
not permanent. Thus, the Court denies her claim for permanent disability benefits.

IT IS, THEREFORE, ORDERED as follows:

1. Vacasa has provided the medical care to which Ms. Carr was entitled based on the
aggravation of her pre-existing back condition. However, since the Court found that
her symptoms have returned to her 2016 baseline, Vacasa is not required to provide
any additional medical care.

2. Ms. Carr is not entitled to permanent disability benefits.

3. Vacasa Tennessee, LLC shall pay the $150.00 filing fee under Tennessee
Compilation Rules and Regulations 0800-02-21-.06 (August 2019) directly to the
Court Clerk within five business days of the date of this order, for which execution
might issue if necessary.

4. Vacasa Tennessee, LLC shall file a Statistical Data Form (SD-2) within ten business
days of entry of this order.
5. Unless appealed, this Order shall become final thirty calendar days after entry.

ENTERED March 8, 2021.

JUDGE LISA A. LOWE
Court of Workers’ Compensation Claims

 

APPENDIX
Technical record:

Petition for Benefit Determination

Dispute Certification Notice

Request or Scheduling Hearing

Scheduling Order

Notice of Filing Form C-32 of Dr. Thomas Koenig

Post ADR Dispute Certification Notice

Notice of Filing of the Deposition of Mandi Carr, September 4, 2020

Notice of Filing of the Deposition of Mandi Carr, December 1, 2020

Employee’s Motion to Exclude Employer’s Unidentified Witnesses

10. Employer’s Exhibit List for Compensation Hearing

11.Employer’s Witness List for Compensation Hearing

12. Motion to Allow for Video Testimony at Upcoming Compensation Hearing

13. Employer/Carrier’s Prehearing Brief

14. Employer’s Filing of Evidence for Compensation Hearing

15.Employee’s Prehearing Statement, Witness List, and Exhibit List

16. Notice of Filing of the Proof Deposition of Michael Galloway

17. Notice of Filing of the Proof Deposition of Dr. Patrick Bolt

18. Response to Motion to Exclude Employer’s Unidentified Witnesses

19. Order Denying Moton to Exclude

20. Employee’s Response to Employer’s Motion to Allow Video Testimony at
Upcoming Compensation Hearing

21.Order Allowing Potential Rebuttal Witness to Testify by Zoom

22. Notice of Late Identified Witness and Exhibit

23. Notice of Filing of Rule 72 Declaration of Patricia Sandal

CHNAKRWN >

Exhibits:

1. Deposition Transcript of Mandi Carr, September 4, 2020
2. Deposition Transcript of Mandi Carr, December 1, 2020

6
Deposition Transcript of Alyssa Breon

Deposition Transcript of Michael Galloway

Deposition Transcript of Dr. Patrick Bolt

Deposition Transcript Excerpt of Dr. Thomas Koenig, Amendolia v.

Emory Valley Center Summit Consulting (marked for identification purposes only)

7. Vacasa, LLC’s Employment File

8. Verizon Cellular Records

9. ORNL Banking Records

10. Sevier County Divorce File of Mandi Carr

11. State Certification Letter of Dr. Thomas Koenig (marked for identification
purposes only)

12. State Certification Letter of Dr. Patrick Bolt (marked for identification purposes
only)

13. Standard Form Medical Report for Industrial Injuries, Form C-32, of Dr. Thomas
Koenig

14. Table of Contents of Medical Records

15.Requests for Admissions (marked for identification purposes only)

ANB w

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on March 8, 2021.

 

Name Certified | Email | Service sent to:
Mail

 

Timothy A. Roberto, X | troberto@brownandroberto.com
Employee’s Attorney

 

 

Allen Callison, 4 Allen.callison@mgclaw.com
Employer’s Attorney

 

 

 

 

 

Mhagn

PENNY SHRUM/COURT CLERK
we.courtclerk @ tn.gov
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’

Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1.

Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
   

helt
seh

NOTICE OF APPEAL
Tennessee Bureau of Workers’ Compensation
wiww.tn.pov/workforce/in|urles-at-wark/
wc.courtclerk@tn.gov | 1-800-332-2667

 

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

O Expedited Hearing Order filed on Oi Motion Order filed on

CO Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

 

 

 

 

 

Parties

Appellant(s) (Requesting Party): [ Employer|_/ Employee
Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [_ Employer [_ Employee
Appellee’s Address: Phone:

Email:

Attorney's Name: BPR#:

Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, _ certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

3. Telephone Number: 4. Date of Birth:

 

5. Names and Ages of All Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. |am employed by:

 

My employer's address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
SSI $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker’s Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082